Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01213-CV

                           J. CHRISTOPHER WREH, I, Appellant

                                                V.

                                 ALEX GIANOTOS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05068-D

                                            ORDER
       Before the Court is appellant’s October 7, 2019 “motion for temporary return of

jurisdiction to county court #4.” Appellant notes the county court’s judgment, which is the

subject of this appeal, incorrectly states the judgment was signed in 2016. Appellant states he

“does not want to appeal on the basis of technical issues” and asserts the county court “should

have the opportunity to vacate the void judgment.”

       We note the judgment reflects the trial was held September 26, 2019. Under Texas Rule

of Civil Procedure 329b(d), the trial court, regardless of whether an appeal has been perfected,

has plenary power to correct or reform the judgment within thirty days after the judgment is

signed. Additionally, an error in the date of judgment is a clerical error which the trial court can

correct at any time. See In re Marriage of Russell, 556 S.W.3d 451, 455 (Tex. App.—Houston
[14th Dist.] 2018, no pet.). Accordingly, to the extent appellant asks that we abate the appeal to

allow the trial court to correct the judgment, we DENY the motion.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Paula

M. Rosales, Presiding Judge of County Court at Law No. 4, and the parties.

                                                    /s/     BILL WHITEHILL
                                                            JUSTICE